
	

113 SRES 490 ATS: Commemorating the 50th Anniversary of the Cape May-Lewes Ferry.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 490
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Coons (for himself, Mr. Booker, Mr. Carper, and Mr. Menendez) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 50th Anniversary of the Cape May-Lewes Ferry.
	
	
		Whereas, on September 20, 1962, the 87th Congress granted consent to the State of Delaware and the State of New Jersey to enter into a
			 compact to establish the Delaware River and Bay Authority (referred to in
			 this preamble as the DRBA) for the development of the area in both States bordering the Delaware River and Bay;Whereas the pressures of increasing amounts of traffic, a growing population, and greater
			 industrialization indicated the need for closer cooperation between the 2
			 States in order to advance their economic development and to improve
			 crossings and transportation between the 2 States;Whereas the Delaware River and Bay Authority was organized on February 6, 1963, to construct and
			 operate transportation crossings between the 2 States and its first line
			 of business was to update earlier feasibility studies for a ferry service
			 connecting southern New Jersey and southern Delaware;Whereas DRBA Commissioners immediately resolved, in April 1963, to establish the Cape May-Lewes
			 Ferry at the earliest possible date following the release of the updated
			 feasibility study;Whereas, on July 1, 1964, the very first vessel departed the Lewes, Delaware terminal at 6:47 a.m.,
			 carrying 8 vehicles and 15 passengers;Whereas the Cape May-Lewes Ferry has served as a major transportation link in the crowded Northeast
			 corridor, connecting north-south traffic from Boston and New York City to
			 Washington, D.C. and Florida;Whereas the 85 minute, 17 mile journey across the Delaware Bay offers an efficient way to cut miles
			 off a road trip;Whereas the Cape May-Lewes Ferry has evolved over the past 50 years from strictly a mode of
			 transportation to one that includes tourism and recreational
			 opportunities;Whereas the Cape May-Lewes Ferry offers foot passenger shuttle service to destinations in Delaware
			 and New Jersey for a variety of commercial and recreational activities on
			 the other side of the Delaware Bay;Whereas both bird watchers and bicyclists use the Cape May-Lewes Ferry to access the various and
			 numerous trails on both sides of the Delaware Bay;Whereas the Cape May-Lewes Ferry terminals will host festivals to celebrate the  highly anticipated
			 50th Anniversary of the Cape May-Lewes Ferry on June 28, 2014, in Cape May and June 29, 2014, in Lewes;Whereas the Cape May-Lewes Ferry employs more than 130 full-time personnel and an additional 330
			 seasonal workers, adding significantly to the economies on both sides of
			 the Delaware Bay;Whereas the Cape May-Lewes Ferry operates year-round and has carried more than 43 million
			 passengers and 14 million vehicles since the inception of the Cape
			 May-Lewes Ferry in 1964;Whereas the DRBA continues to invest its resources to improve the services and infrastructure of
			 the Cape May-Lewes Ferry, including a renovated ferry fleet and new
			 passenger terminal facilities; andWhereas the Cape May-Lewes Ferry remains an important transportation link, as a waterway
			 continuation of United States Route 9 between the State of Delaware and
			 the State of New Jersey: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the 50th Anniversary of the Cape May-Lewes Ferry, connecting the communities of Lewes, Delaware and Cape
			 May, New Jersey;(2)celebrates the history of the Cape May-Lewes Ferry as an important transportation and tourism link
			 between the State of Delaware and the State of New Jersey;(3)honors the ongoing role that the Cape May-Lewes Ferry plays in bringing people together through
			 interstate commerce, tourism, and recreation all along the eastern
			 seaboard; and(4)recognizes the positive contributions that the Cape May-Lewes Ferry has on the development and
			 growth of the Twin Capes region of Cape Henlopen, Delaware and Cape May,
			 New Jersey.
			
